IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45414

STATE OF IDAHO,                                  )
                                                 )
       Plaintiff-Respondent,                     )    Filed: July 9, 2018
                                                 )
v.                                               )    Karel A. Lehrman, Clerk
                                                 )
WILLIAM PATRICK DOUGHERTY,                       )    THIS IS AN UNPUBLISHED
III,                                             )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Gregory Fitzmaurice, District Judge. Hon. Scott L.
       Wayman, Magistrate.

       Judgment of the district court, on intermediate appeal from the magistrate court,
       affirming judgment for resisting and obstructing an officer, affirmed.

       Daniel G. Cooper, Coeur d’Alene, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       William Patrick Dougherty, III, appeals from the district court’s intermediate appellate
decision affirming his conviction for resisting and obstructing an officer.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Dougherty was cited for resisting and obstructing an officer, failure to carry a driver’s
license, possession of an open container, and possession of drug paraphernalia, as a result of a
traffic stop in which he was the driver and sole occupant of the vehicle. The State dismissed the
driver’s license charge and filed a complaint for obstructing, resisting and/or delaying an officer,
possession of an open container, possession of paraphernalia, and possession of marijuana. The



                                                 1
complaint was subsequently amended to only include the charge of obstructing and/or delaying
an officer, Idaho Code § 18-705.
       Dougherty was found guilty of the charge by a jury, and the trial court entered a
judgment of conviction for delaying or obstructing an officer. Dougherty timely appealed to the
district court which upheld his conviction. Pertinent to the current appeal, the district court held
the magistrate did not err in providing Jury Instruction No. 12, which relates to a motorist’s duty
to carry a driver’s license and surrender it to a peace officer upon demand. Dougherty timely
filed a notice of appeal from the district court’s appellate decision.
                                                  II.
                                            ANALYSIS
       Dougherty appeals from the district court’s intermediate appellate decision affirming his
conviction. For an appeal from the district court, sitting in its appellate capacity over a case from
the magistrate division, this Court’s standard of review is the same as expressed by the Idaho
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415,
224 P.3d 480, 482 (2009). If those findings are so supported and the conclusions follow
therefrom, and if the district court affirmed the magistrate’s decision, we affirm the district
court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review the
decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App.
2014). Rather, we are procedurally bound to affirm or reverse the decision of the district court.
Id.
       Dougherty requests that this Court vacate his conviction based on his assertion the
magistrate’s jury instructions erroneously misled the jury. Whether a jury has been properly
instructed is a question of law over which we exercise free review. State v. Severson, 147 Idaho
694, 710, 215 P.3d 414, 430 (2009). When reviewing jury instructions, we ask whether the
instructions as a whole, and not individually, fairly and accurately reflect applicable law. State v.
Bowman, 124 Idaho 936, 942, 866 P.2d 193, 199 (Ct. App. 1993).
       At trial, the trooper testified that he conducted the traffic stop for an improper lane
change and seatbelt violation. He approached Dougherty’s vehicle and explained the reason for
the stop and asked for Dougherty’s driver’s license, registration, and insurance. Dougherty

                                                  2
replied that he did not want to incriminate himself. The trooper told Dougherty that he did not
have to make any response regarding the reason for the stop and again asked for the documents.
Dougherty responded that it would be a violation of his Fifth Amendment right. The trooper
requested a cover officer due to Dougherty being verbally uncooperative. While they were
waiting for the cover officer, the two continued a verbal dialogue and the trooper again asked
Dougherty for the documents. At no time did Dougherty reach for his license, registration, or
insurance. After the cover officer arrived, Dougherty was arrested. Dougherty also testified and
explained that he could not give the trooper the license because he did not have it with him.
       The charge of resisting and obstructing an officer of which Dougherty was convicted is
defined by I.C. § 18-705 as follows: “Every person who wilfully resists, delays or obstructs any
public officer, in the discharge, or attempt to discharge, of any duty of his office . . . .” The jury
was provided the pattern instruction for this law, Idaho Criminal Jury Instruction 1260. As
modified for this case, Instruction No. 9 provided:
               In order for the defendant to be guilty of Delaying or Obstructing an
       Officer, the state must prove each of the following:
               1. On or about April 28, 2015
               2. in the state of Idaho
               3. the defendant William Dougherty willfully
               4. delayed or obstructed
               5. Trooper [], a public officer,
               6. in the discharge, or attempt to discharge, any duty of Trooper []’s
       office.
               If any of the above has not been proven beyond a reasonable doubt, you
       must find the defendant not guilty. If each of the above has been proven beyond a
       reasonable doubt, then you must find the defendant guilty.
The State had the burden of proving the request for Dougherty’s license, registration, and
insurance was an attempt to perform or was a performance of an official duty. The district
court included Instruction No. 12, which is at issue, to assist the jury in its determination of this
requirement:
                Every licensee shall have his driver’s license in his immediate possession
       at all times when operating a motor vehicle and shall, upon demand, surrender the
       driver’s license into the hands of a peace officer for his inspection. However, no
       person charged with a violation of the provisions of this section shall be convicted
       if a driver’s license issued to the person and valid at the time of his arrest is
       produced in court.




                                                  3
This is the language of I.C. § 49-316, which requires a motorist to carry a license and surrender it
to a peace officer upon demand. The instruction is a true statement of the law, and it clearly
demonstrates the trooper was legally authorized to demand to see Dougherty’s license.
Dougherty asserts it is not material or applicable to his case and misleads the jury. Specifically,
Dougherty contends that the instruction permitted the jury to find him guilty of obstruction if the
jury found Dougherty’s failure to produce his license was due to the license not being in his
possession, irrespective of whether his conduct amounted to willful refusal to produce it.
However, this argument disregards the fact that the jury was also given Instruction No. 5, which
specifies, “To constitute the offense charged against the defendant, there must be a joint
operation of act or conduct and criminal intent.” (Emphasis added.) Thus, the jury could not
have found Dougherty guilty of obstruction solely by his failure to produce his license because it
was not in his possession, the jury needed to also find he had criminal intent to delay or obstruct
the trooper. Additionally, Instruction No. 9 specifically provides that the State was required to
prove Dougherty “willfully” delayed or obstructed the trooper; therefore, he could not have been
convicted of the charged offense merely as a consequence of violating his duty to carry a license
and provide it upon demand.
       The district court held, “As a whole, the Instructions fairly and accurately reflected the
law. Even if the Instruction was given in error, Dougherty has not shown that the Instruction
prevented him from having a fair trial. The Magistrate did not err by giving the instruction.” We
agree. Accordingly, Dougherty’s conviction for delaying and obstructing an officer is affirmed.
                                                III.
                                         CONCLUSION
       Dougherty failed to show the magistrate’s jury instructions erroneously misled the jury.
Therefore, we affirm the district court’s intermediate appellate decision affirming Dougherty’s
conviction for resisting and obstructing officers.
       Judge HUSKEY and Judge LORELLO CONCUR.




                                                 4